Cobb, J.
1. “The negotiation of commercial paper may be enjoined when it was obtained through fraudulent or improper conduct rendering it against conscience to enforce it, and when there is danger of its passing into the hands of innocent purchasers for valuable consideration and without notice, whereby the maker would be cut off from asserting his defense at law.” 2 High, Inj. §1126.
2. Under the rule above stated, the plaintiffs’ petition made a case entitling them to an injunction.

Judgment reversed.


All the Justices concurring.